DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/748,807, application filed on 01/22/2020.  Claims 1-18 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 01/22/2020 and 04/08/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US PG Pub No. 2019/0168888).

7.          With respect to claim 1, Kim teaches:
A charging station, adapted to park a drone for charging (see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19), comprising: 
a parking ramp (see parking dock, docking structure, Fig 1, 20), 
having a parking surface and a bottom surface (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45),  
wherein the drone is adapted to be parked on the parking surface (see drone parked on parking surface as shown in Fig 1), and 
the parking surface has at least two openings (see openings at parking surface, Fig 1); 
a pair of charging plates, fixed to the bottom surface (see discussion of charging coils, para 43-45); 
a pair of protecting covers, disposed between the bottom surface of the parking ramp and the pair of charging plates (see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45), 
wherein the pair of protecting covers respectively cover the pair of charging plates at the at least two openings (see covers to protect coil, Fig 1-2, para 8-9, 18-19, 43-45); and 
(see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), 
wherein when the drone stands still on the parking surface, the at least one actuating device drives the pair of protective covers to move relative to the pair of charging plates to expose the pair of charging plates, so that at least two charging stands of the drone contact the pair of charging plates to charge (when drone is parked, cover slides open, Abstract, para 7-9, 18-19, 40-45). 

8.          With respect to claim 2, Kim teaches:
wherein the at least one actuating device comprises an actuator and a linking rod, and the linking rod is connected between the actuator and the protecting covers (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45).

9.          With respect to claim 3, Kim teaches:
wherein the actuator is a motor or a pneumatic cylinder (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45).

10.          With respect to claim 4, Kim teaches:
(see rack gear/rails to move docking cover, para 11-15).

11.          With respect to claim 5, Kim teaches:
an infrared transmitter, disposed on the parking ramp and configured to emit an infrared light signal to control the landing of the drone (see landing signal, para 13, 18, 40).

12.          With respect to claim 6, Kim teaches:
wherein the infrared transmitter is configured to confirm that the at least two charging stands of the drone are located in the at least two openings, and then, the pair of protective covers move relative to the pair of charging plates to expose the pair of charging plates (see landing signal, para 13, 18, 40).

13.          With respect to claim 7, Kim teaches:
wherein each of the pair of the protecting covers has a light-absorbing layer on a top surface thereof facing the parking surface (see landing signal, para 13, 18, 40).

14.          With respect to claim 8, Kim teaches:
a drone (see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19), 
having an infrared receiver (see landing signal, para 13, 18, 40); and 
(see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19), comprising
 a parking ramp (see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19), 
a pair of charging plates (see discussion of charging coils, para 43-45), 
a pair of protecting covers (see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45), 
at least an actuating device (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45) and 
an infrared transmitter (see landing signal, para 13, 18, 40), 
wherein the parking ramp has a parking surface and a bottom surface (bottom of parking surface, see Fig 4, para 43-45),
 the parking surface has at least two openings (see openings at parking surface, Fig 1),
 the pair of charging plates are fixed to the bottom surface (discussion of charging coils, para 43-45), 
the pair of protecting covers are disposed between the bottom surface of the parking ramp and the pair of charging plates (see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45), 
the pair of protecting covers respectively cover the pair of charging plates at the at least two openings (see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45; discussion of charging coils, para 43-45), 
(motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), and
 the infrared transmitter is disposed on the parking ramp (see landing signal, para 13, 18, 40), 
when the drone lands on the parking ramp after the infrared receiver of the drone receives the light signal emitted by the infrared transmitter, and when the drone stands still on the parking surface, the at least one actuating device drives the pair of protective covers to move relative to the pair of charging plates to expose the pair of charging plates, so that at least two charging stands of the drone contact the pair of charging plates to charge (when drone is parked, cover slides open, Abstract, para 7-9, 18-19, 40-45).

15.          With respect to claim 9, Kim teaches:
wherein the at least one actuating device comprises an actuator and a linking rod, and the linking rod is connected between the actuator and the protecting covers (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45).

16.          With respect to claim 10, Kim teaches:
(see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45).

17.          With respect to claim 11, Kim teaches:
wherein the charging station further comprises two pairs of support slide rails fixed to the bottom surface, and the two pairs of support slide rails respectively correspondingly support the pair of protecting covers (see rack gear/rails to move docking cover, para 11-15).

18.          With respect to claim 12, Kim teaches:
wherein each of the pair of the protecting covers has a light-absorbing layer on a top surface thereof facing the parking surface (see landing signal, para 13, 18, 40).

19.          With respect to claim 13, Kim teaches:
further comprising a control unit, electrically connected to the infrared transmitter and the at least one actuating device to control the infrared transmitter to emit an infrared light signal and control the at least one actuating device to operate (see landing signal, para 13, 18, 40).

20.          With respect to claim 14, Kim teaches:
wherein after confirming that the at least two charging stands of the drone are located in the at least two openings through the infrared transmitter, the control unit controls the protecting covers to move to expose the pair of charging plates from the at least two openings (see landing signal, para 13, 18, 40).

21.          With respect to claim 15, Kim teaches:
A charging method, adapted to a charging system for a drone and a charging station (docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19; see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19; see discussion of charging coils, para 43-45; see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45; see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), 
wherein the drone has an infrared receiver (see landing signal, para 13, 18, 40), 
the charging station comprises a parking surface having at least two openings (actuator/motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), 
a bottom surface (bottom of parking surface, see Fig 4, para 43-45),
a pair of charging plates fixed to the bottom surface (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45),
a pair of protecting covers disposed between the bottom surface and the pair of charging plates (see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45), 
at least one actuating device fixed to the bottom surface and connected to the pair of protecting covers and an infrared transmitter (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), comprising:
 respectively covering the pair of charging plates at the at least two openings by the pair of protecting covers (actuator/motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45); 
receiving a light signal emitted by the infrared transmitter by the drone and landing the drone on the parking surface (see landing signal, para 13, 18, 40), 
wherein the infrared transmitter is disposed on the charging station (see landing signal, para 13, 18, 40); 
driving the pair of protective covers to move relative to the pair of charging plates to expose the pair of charging plates by the at least one actuating device when the drone stands still on the parking surface; and contacting at least two charging stands of the drone by the pair of charging plates and charging the drone (when drone is parked, cover slides open, Abstract, para 7-9, 18-19, 40-45).

22.          With respect to claim 16, Kim teaches:
wherein the drone charging system further comprises a control unit, wherein the control unit is electrically connected to the infrared transmitter and the at least one actuating device to control the infrared transmitter to emit an infrared light signal and control the at least one actuating device to drive the pair of protecting covers to move relative to the pair of charging plates to expose the pair of charging plates (see landing signal, para 13, 18, 40).

23.          With respect to claim 17, Kim teaches:
(see landing signal, para 13, 18, 40).

24.          With respect to claim 18, Kim teaches:
a parking ramp, having a parking surface and a bottom surface (docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19; see docking structure to park a drone for power applied to a coil, magnetic field capable of charging a battery, para 7-8, 18-19; see discussion of charging coils, para 43-45; see covers, Fig 1, cover for protecting coil housing, Abstract, para 40-45; see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), 
wherein the parking surface has an opening (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding/opening of cover from coil, para 8-9, 18-19, 40-45); 
a pair of charging plates (coil housing, Abstract, para 40-45; see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding of cover from coil, para 8-9, 18-19, 40-45), 
fixed to the bottom surface (mounted on bottom of parking surface, see Fig 4, para 43-45); 
a pair of protecting covers, disposed between the bottom surface of the parking ramp and the pair of charging plates (motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding/opening of cover from coil, para 8-9, 18-19, 40-45), 
wherein the pair of protecting cover respectively covers the pair of charging plates at the opening (motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding/opening of cover from coil, para 8-9, 18-19, 40-45); and 
at least one actuating device, fixed to the bottom surface and connected to the pair of protecting covers (see motor 301 mounted on bottom of parking surface, see Fig 4, para 43-45, motor to actuate sliding/opening of cover from coil, para 8-9, 18-19, 40-45), 
wherein when the drone stands still on the parking surface, the at least one actuating device drives the pair of protective covers to move relative to the pair of (when drone is parked, cover slides open, Abstract, para 7-9, 18-19, 40-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851